DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figs 9 and 15 have two separate figures with the same figure title, fig 11, elements 116 and 40-48 are both labeling the same box, and figs 18A-18D are missing axes labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains implied phraseology,.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 1 the “at least one motor of a pair” is unclear whether this is a new pair or referring to the “at least one coupled motor pair” in claim 1, lines 7-8.
Claim 7, line 2 is indefinite as it seems the limitation is misdescribed. It is unclear how the motors couple through the body of the user.
In claim 9, line 2 “theses motor pair assemblies” is unclear if “these” refers to all the plurality or specific motor pair assemblies.
In claim 9, line 4 the limitation “the at least one motor pair assembly” is unclear. Since the at least one pair assembly comprises a plurality, the language is confusing if the physiological structure couples with a single or a plurality of motor pair assemblies. 
Claim 15 recites the limitation "the range of frequencies" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, line 1 it is unclear if the first motor has a new axle or “an axle” is referring to the axle in claim 1, line 2.
Claim 19 recites the limitation "the axle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 9, and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claims 4 and 9, lines 2 and 3, respectively, applicant appears to be claiming a structure of the body with the limitation "naturally occurring mammalian resonant structure". Examiner suggests including on of --adapted to or for-- to avoid positively claiming the human body.
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge (6,217,533) in view of Taylor (5,437,607).
With respect to claim 1, McCambridge discloses a device for the application of a therapeutic vibration to a body of a user (Abstract, lines 1-2), comprising at least one first motor (26, fig 2), wherein the at least one first motor comprises an axle (34, fig 2) rotating at a first frequency (see col 2, lines 11-12), and at least one asymmetric mass (eccentric weight, 28, fig 2) coupled to the axle, wherein the asymmetric mass is coupled to the axle at a point offset from its center of mass (eccentric), such that the asymmetric mass produces a vibration in the at least one first motor (see col. 2, lines 11-12), and at least one second motor (30, fig 2) rotating at a second frequency (see col. 2, lines 17-18) with at least one second asymmetric mass (32, fig 2), wherein the second motor is mechanically coupled to the first motor (see connection of 26 and 30 in element 12 of fig 2), defining at least one coupled motor pair (motor pair of 26 and 30 inside element 12 in fig 2) wherein the coupled motor pair generates a beat mode (frequency of 26 differs from frequency of 30, see col 2, lines 46-47 and 53-54) based on the first and second frequencies, the beat mode having a characteristic frequency (the two frequencies create a beat mode with its own frequency), which defines the therapeutic vibration but lacks an amplitude
However, Taylor teaches a vibrating member (21, fig 2) which produces an amplitude (see waveform 50, fig 6 and col. 5, lines 47-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second motors to generate an amplitude as taught by Taylor so as to provide vibrational wave to the user.
With respect to claim 2, the modified McCambridge shows that the at least one first motor and the at least one second motor are mechanically coupled together by attachment to a 
With respect to claim 3, the modified McCambridge shows that the beat mode (beat mode of McCambridge is the range of element 26 minus the range of element 30 which results in 21.67-31.67 Hz; see col. 2, lines 46-47 and 53-54) at least partially overlaps a frequency associated with a naturally occurring mammalian physiological rhythm (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm).
With respect to claim 5, the modified McCambridge shows that the at least one motor pair (26/30 in element 12, fig 2 of McCambridge) comprises a plurality of motor pairs (12 and 38/40 in element 14, fig 2 of McCambridge) generating a plurality of different beat modes in a range of frequencies (see col. 2, lines 46-56 of McCambridge).
With respect to claim 6, the modified McCambridge shows that the plurality of motor pairs are located adjacent to one another with one motor of the pair on one side of a centerline of the body and the other motor on the other side of the centerline of the body (see col. 3, lines 14-18 of McCambridge; i.e. under each shoulder which is on opposing sides of the body centerline), and the plurality of motor pairs each generate a beat mode frequency (each pair generates a frequency thus generating a beat mode frequency, see claim 1 above).
With respect to claim 8, the modified McCambridge shows that the beat mode has a characteristic frequency in the range of 0.01 to 100 Hz (beat mode of McCambridge is the range 
With respect to claim 9, the modified McCambridge shows that the at least one motor pair assembly 26/30 in element 12, fig 2 of McCambridge) comprises a plurality of motor pair assemblies (12 and 38/40 in element 14, fig 2 of McCambridge) and these motor pair assemblies are positioned in locations adjacent to at least one naturally occurring resonant physiological structure (elements 12 and 14 of McCambridge are portable and can be placed where preferred, see col. 3, lines 14-18 of McCambridge; I.e. under each shoulder which is a naturally occurring resonant structure as shown by applicant’s fig 21) and with the naturally occurring resonant physiological structure and the at least one motor pair assembly defining coupled oscillators (the two will each have a frequency thus defining couple oscillators).
With respect to claim 10, the modified McCambridge shows that the plurality of motor pair assemblies is disposed on a platform (64/66, fig 3 of McCambridge), wherein the platform comprises a mattress (see col. 3, lines 1-3 of McCambridge).
With respect to claim 12, the modified McCambridge shows that the platform is a cushion (mattress, see col. 3, lines 1-3 of McCambridge) with a motor pair assembly that couples to the user's body when laid on (see Abstract, lines 1-2 of McCambridge).
With respect to claim 14, the modified McCambridge shows that the beat mode has a variable frequency (the beat mode is a range the can vary based on preference; beat mode of McCambridge is the range of element 26 minus the range of element 30 which results in 21.67-31.67 Hz; see col. 2, lines 46-47 and 53-54) within a range of frequency that overlaps the naturally occurring physiological rhythm (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm).

With respect to claim 16, the modified McCambridge shows that each motor pair produces a vibration whose frequency varies sinusoidally (the frequency of McCambridge varies in the ranges, see col. 2, lines 46-47 and 53-54 of McCambridge) to be faster or slower than the naturally occurring physiological frequency (depending on the increase or decrease of the vibration the range would be higher or lower than a listed frequency in provided fig 21 by Applicant).
With respect to claim 17, the modified McCambridge shows that each of the adjacent motor pairs each generates an increasing or decreasing beat mode (speed is variable in McCambridge and can increase or decrease the beat mode by changing the frequency) to produce a vibration wave traveling up or down the body (depending on the location of 12/14 can be at the head and feet of the user, see col. 3, lines 8-11 of McCambridge) of the user at a rate overlapping the naturally occurring physiological frequency (applicant provided fig 21 which indicates natural resonant structure frequencies; McCambridge overlaps the provided frequency of the lower arm). 
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge in view of Taylor as applied to claims 3 and 1, respectively, above, and further in view of Shockley (9,895,287).
With respect to claim 4, the modified McCambridge shows that the at least one motor pair assembly which resonates with the naturally occurring mammalian physiological rhythm 
However, Shockley teaches a wearable vest (100, fig 6) with multiple vibration motors (190, fig 6) intended to be coupled to the user (col. 2, lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified McCambridge to be included in a wearable to couple to the user as taught by Shockley so as to provide vibration therapy to a location specific to treat various pulmonary diseases. 
With respect to claim 7, the modified McCambridge shows all the elements as claimed above but lacks that at least one motor of a pair couples to another motor of the pair through the body.
However, Shockley teaches a wearable vest (600, fig 24) with multiple vibration motors (640, fig 24 on front and back of the user’s body) and creates a couple through the body (vibrate through the body from 640 on the front and 640 on the back in fig 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified McCambridge to be included in a wearable to couple to the user as taught by Shockley so as to provide vibration therapy to a location on the front and back of the user to treat various pulmonary diseases.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge in view of Taylor as applied to claims 10 and 3, respectively, above, and further in view of  Cutler (6,039,702).
With respect to claim 11, the modified McCambridge shows all the elements as claimed above but lacks the platform is a reclining chair.
However, Cutler teaches a reclining chair (10, fig 1) with elevated foot support (24, fig 1) and a plurality of motor pair assemblies (12, fig 1 in multiple instances) are coupled through the reclining chair to the body of the user (see col. 4, lines 3-4), with the plurality of motor pair assemblies spanning the centerline of the body (vibrators 12 span the length of 10 and depending on how the user is seated they will be on either side of the body centerline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mattress of the modified McCambridge with a chair as taught by Cutler so as to provide another well-known relaxing surface for the user to sit upon for treatment.
With respect to claim 18, the modified McCambridge shows all the elements as claimed above but lacks a source of heat.
However, Cutler teaches a massage system chair (10, fig 1) comprising a source of heat  (18, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of the modified McCambridge to include a heat source as taught by Cutler so as to enhance massaging (see col. 4, line 30 of Cutler).
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge in view of Taylor as applied to claims 10 and 1, respectively, above, and further in view of Kunz (4,570,616).
With respect to claim 13, the modified McCambridge shows all the elements as claimed above but lacks inside edges of adjacent ones of the plurality of motor pair assemblies are spaced between 0.25 inches and 7 inches apart from each other.
However, Kunz teaches a plurality of motors (32 and 34, fig 2) spaced 6-18 inches apart (see col 3, lines 13-15). 
Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have spaced the motors of the modified McCambridge 6-7 inches from each other as taught by Kunz so as to place the motors in a location for a desired treatment. The motors of McCambridge would perform equally as well if spaced 6-7 inches apart as the location has no criticality. 
With respect to claim 19, the modified McCambridge shows that the at least one first motor (26, fig 2 of McCambridge) has an axle (34, fig 2 of McCambridge) and the axle (36, fig 2 of McCambridge) in the at least one second motor (30, fig 2 of McCambridge) but is silent regarding the axles rotating in a countercyclical sense.
However, Kunz teaches a motor pair (10, fig 1) with axles (15 and 19, fig 1) rotating in a countercyclical sense (see arrow is opposing directions in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motors of the modified McCambridge to rotate counter cyclically as taught by Kunz so as to provide accentuated impulse (see col1, line 52 of Kunz).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge in view of Taylor as applied to claim 5 above, and further in view of Goldman (WO2018/119106).
With respect to claim 20, the modified McCambridge comprises a controller (16, fig 1 of McCambridge), which is programmed to control the beat mode of the plurality of motor pairs (control speed/ frequency by 54/58 thus controlling beat frequency; see col 2, lines 34-37 of McCambridge) but lacks an algorithm of vibrational behaviors.
However, Goldman teaches a vibrating device (100, fig 1) with a digital controller (computing device; 506, fig ) with an algorithm of different vibrational behaviors (see different vibrations in fig 4H) accessible via the controller (see [0099], lines 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified McCambridge to a digital controller as taught by Goldman so as to provide preprogramed vibrational behaviors without having to manually adjust the speed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frazier (4779615), DeLaney (5007410), Moriyasu (6027463), Cutler (6290661), Gersin (2015/0040315), and Chao (2015/0342826) are cited to show additional vibrational devices with a plurality of motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785